OPINION
PER CURIAM.
In response to the plaintiff’s petition for reargument, the order entered in this case on September 13, 1991, is vacated.
This matter had been heard by a panel of the Supreme Court under Rule 16(h) of the Supreme Court Rules on plaintiff’s appeal from the Superior Court, which had terminated plaintiff’s action against the State of Rhode Island and the town of Cumberland. The plaintiff, Paula Tucci, alleged that water and snow had collected on Route 114, a state highway in the town, causing the loss of control of her vehicle that resulted in injury to her. After argument this court entered an order affirming the action of the Superior Court in granting the state’s motion to dismiss and the town’s motion for summary judgment. That order, however, did not state the correct reasons for this court’s decision.
*1377The dismissal of the claim against the state under our holding in Knudsen v. Hall, 490 A.2d 976 (R.I.1985) is affirmed.
The granting of the motion for summary judgment against the plaintiff by the town of Cumberland is also affirmed. It is the opinion of the court that there is no provision in the General Laws that imposes any liability or creates a cause of action against a city or town for failure to comply with G.L.1956 (1989 Reenactment) § 24-8-15. The court is not persuaded that the town of Cumberland owed a private duty to the plaintiff arising out of a failure to remove snow and ice from a state highway pursuant to the provisions of § 24-8-15.
WEISBERGER and MURRAY, JJ., did not participate.